08/17/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0264



                                 No. DA 21-0264

IN THE MATTER OF

E.V.,

        Youth in Need of Care.


    ORDER GRANTING MOTION FOR EXTENSION OF TIME


        Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant, S.L.V., is granted an extension

of time until October 18, 2021 to prepare, serve, and file the Opening Brief.

        No further extensions will be granted.




                                                                         Electronically signed by:
                                                         Grant of Extension of Mike
                                                                               Time McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August
                                                                            PAGE   1 17 2021